Citation Nr: 1542853	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative joint disease of the lumbar spine (claimed as herniated discs).


REPRESENTATION

Veteran represented by:	Donald A. Anderson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

Following the issuance of the statement of the case in January 2012, the Veteran submitted relevant, additional evidence that has not been considered by the RO, and the Veteran has not waived initial review by the RO.  VA's failure obtain from the Veteran a waiver of evidence review by the agency of original jurisdiction pursuant to 38 C.F.R. § 20.1304 (2015) is harmless error, however, because the Veteran's claim for entitlement to service connection for a right knee disability is granted, as explained below.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's currently diagnosed right knee disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA fulfilled the duty to notify by a letter of January 2009.  Because the Board is granting in full the Veteran's claim of entitlement to service connection for a right knee disability, any error committed by VA with respect to its duties to notify and to assist would be harmless and need not be considered further.

Entitlement to service connection for a right knee disability,
 to include as secondary to service-connected degenerative joint
 disease of the lumbar spine

Legal criteria

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition.  See 38 C.F.R. § 3.310(a) (2015). 
In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

As to the element of a current disability, a VA medical examination report diagnoses the Veteran as having a "right knee strain."  See VA examination report of November 2009.  He has also been diagnosed with "degenerative joint disease of the knees" on the basis of x-rays.   See April 2015 treatment record of Dr. V.J.  Another private treatment record documents a diagnosis of "severe right osteoarthritis of the knee."  See June 2015 treatment record of Dr. A.S; VA treatment record of April 2015.  In light of these medical records, the Board finds that the Veteran has a current disability.  Hickson element (1) is satisfied.

With regard to Hickson element (2), an in-service incurrence of a disease or injury, the Veteran has testified as to various in-service injuries to his knee due to sports and as to a right knee injury caused by a particular search and rescue case.  See transcript of June 2015 Board hearing.  The Veteran's service treatment records reflect that he was treated for a "swollen right knee" in November 1974.  Furthermore, in October 1980, a diagnosis of "stretched (R) knee ligament" was made.  In light of the Veteran's service treatment records and his credible testimony, the Board finds that Hickson element (2) has been met.

As to Hickson element (3), the Veteran argues that his current knee condition is caused by in-service right knee injury.  At the June 2015 Board hearing, the Veteran stated that he suffered through his right knee injury during service and that the injury became "progressively worse" after he left military service.

There are both positive and negative medical nexus opinions of record.  A private treating physician of the Veteran has provided the following positive opinion: "Please be advised that [the Veteran] is under my care and suffers from severe right osteoarthritis of the knee due to his service in the military."  See June 2015 statement of Dr. A.S.  Another private treating doctor has similarly opined that "the overwhelming likelihood is that [the Veteran's] present knee condition" is due to the knee problems documented in the Veteran's service treatment records.  See May 2015 record of Dr. R.D.

The Veteran underwent a VA medical examination of his right knee in November 2009.  The examiner concluded that the Veteran's "right knee strain is less likely as not (? 50%) caused by service."  The rationale for the opinion was: "No documentation of a chronic right knee condition on separation exam or within 12 months of leaving the service.  He also reports he had right knee problems prior to the service."  See VA examination report of November 2009.  As for a possible secondary connection, the November 2009 examiner stated, "Regarding right knee strain and lumbar degenerative joint disease, I cannot offer an opinion because such knowledge is not available in the medical literature, and any opinion would be speculative."  Id. 

Certain chronic diseases, including arthritis, can be presumed to be service-connected.  See 38 C.F.R. § 3.307, 3.309 (2015).  The presumed service connection relating to certain diseases and disabilities does not prevent, however, service connection for any disease or disorder otherwise shown by sound judgment to have been incurred in, or aggravated by, active military, naval, or air service.  See 38 U.S.C.A. § 1113(b) (West 2014); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Direct service connection does not require a "chronic" in-service injury.  See 38 C.F.R. § 3.303 (2015).  Because the VA examiner based his negative nexus opinion to a large extent on the fact that the Veteran's service treatment records do not diagnose a "chronic" injury, the examiner's opinion carries little weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that the probative value of a medical opinion stems from its reasoning); Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Veteran reported to the November 2009 examiner that he "had right knee problems prior to the service."  The Veteran's entrance medical examination of March 1970 does not document a pre-existing knee condition.  A claimant will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that a prior injury or disease.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  There is no clear and unmistakable evidence of record to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 by showing that the Veteran's right knee injury existed prior to service and was not aggravated by service.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Based on the total record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right knee disability is related to his military service.  As noted above, the VA examiner's opinion carries little probative weight and the Veteran's private physician, R.D., has opined that the present knee condition was related to in-service injury based on his review of in-service documents.  The Veteran has reported that he did not injure the knee after service.  Accordingly, the private physician's opinion is entitled to probative weight and element (3) of Hickson is met.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  With all three Hickson elements of direct service connection having been satisfied, the claim will be granted.  As service connection has been shown on a direct basis, there is no need for the Board to consider secondary service connection, namely whether the Veteran's current right knee disability is caused or aggravated by his service-connected degenerative joint disease of the lumbar spine.


ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


